Citation Nr: 0115440	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder pain, history of trauma.

2.  Entitlement to an evaluation in excess of 10 percent for 
mild C8 radiculopathy, rated as limitation of motion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
March 1991.

The current appeal arose from a September 1999 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The RO denied 
entitlement to increased evaluations for right shoulder pain, 
history of trauma (formerly evaluated as right shoulder pain, 
etiology unknown, with somatoform pain disorder, rated as 
psychological factor affecting physical conditions) and mild 
C8 radiculopathy, rated as limitation of motion.

In April 2001 the veteran provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO.  A copy of the transcript of that hearing has been 
associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 95-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Board notes that the veteran has not been afforded a VA 
examination with respect to his claim for an increased 
evaluation for his service-connected right shoulder 
disability.  As stated above, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
Fulfillment of the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim, so that the evaluation of the claimed disability 
will be a fully informed one.  See VCAA of 2000, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, (2000) (to be codified at 
38 U.S.C.A. § 5103A).  See also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Moreover, with regard to his claim for an increased 
evaluation for his a cervical spine disability at issue, the 
veteran underwent a VA examination in June 2000.  The 
examination was conducted without review of the veteran's 
claims file.  The fact that the VA examination was conducted 
without access to the veteran's claims file renders the 
subject examination inadequate for rating purposes.  See 
e.g., 38 C.F.R. § 4.1 (2000) ("It is ...essential both in 
the examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history").  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The RO has evaluated the veteran's service-connected cervical 
spine disability under Diagnostic Codes 5299-5290.  
Diagnostic Code 5290 addresses limitation of motion of the 
cervical spine.  His right shoulder disability is evaluated 
under Diagnostic Codes 5299-5203.  Diagnostic Code 5203 
addresses malunion, nonunion or dislocation of the clavicle 
or scapular or it is rated on impairment of function of 
contiguous joint.

In June 2000, the veteran underwent a VA examination for his 
cervical spine disability.  The Board notes that the 
veteran's right shoulder disability was not addressed at the 
time of the examination.  Further, the examination report did 
not sufficiently address pain, limitation and functional 
loss.  

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  The Court has further held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997), 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, a 
re-examination in this case is warranted.

Thus, the Board is of the opinion that comprehensive 
contemporaneous orthopedic and neurologic examinations of the 
veteran's right shoulder and cervical spine, which provide 
thorough, specific findings relative to the requirements set 
forth in DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 would 
materially assist in the adjudication of his appeal.

In addition, the record indicates that the veteran was 
previously engaged in a VA vocational rehabilitation program.  
However, there are no records concerning his VA vocational 
rehabilitation contained in the claims file.  Such records 
should be obtained.

Accordingly, the case is remanded for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO, should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his right 
shoulder and cervical spine disabilities.  


After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.

2.  The RO should obtain the veteran's VA 
Vocational Rehabilitation folder which 
should be associated with the claims 
folder. 

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  Following the above, the RO should 
arrange for VA special orthopedic and 
neurological examinations of the veteran 
by an orthopedic surgeon or other 
available appropriate medical specialist 
and a neurologist including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected right shoulder and cervical 
spine disabilities.  



The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by each 
medical specialist prior and pursuant to 
conduction and completion of the 
examinations.  The medical specialists 
must annotate the examination reports 
that the claims file was in fact made 
available for review in conjunction with 
the examinations.  Any further indicated 
special studies must be conducted.

The medical specialists should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
veteran's right shoulder and cervical 
spine disabilities in light of the 
provisions of 38 C.F.R. §§ 4.40 , 4.45, 
4.59.  It is requested that the examiners 
provide explicit responses to the 
following questions:

(a) Do the service-connected right 
shoulder and cervical spine disabilities 
involve only the joint structure, or do 
they also involve the muscles and nerves?

(b) Do the service-connected right 
shoulder and cervical spine disabilities 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the medical specialists should 
comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the medical specialists 
should so state.




(c) With respect to subjective complaints 
of pain, the medical specialists are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
right shoulder and cervical spine 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the right shoulder and cervical spine 
disabilities.

(d) The medical specialists are also 
requested to comment upon whether there 
are any other medical or other problems 
that have an impact on the functional 
capacity affected by the right shoulder 
and cervical spine disabilities, and if 
such overlap exists, the degree to which 
the nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected right shoulder and 
cervical spine disabilities.  If the 
functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the medical specialists 
should so indicate.

Any opinions expressed by the medical 
specialists must be accompanied by a 
complete rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claims.




Moreover, the governing regulation 
provides that failure to report for any 
VA examination(s) without good cause 
shown in conjunction with a claim for an 
increased evaluation will result in a 
denial of the claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for right shoulder 
and cervical spine disabilities.  In so 
doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2000) as warranted.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction,
the RO should issue a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he in notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


